Citation Nr: 0507288	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-15 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a fracture of the right maxilla, with dental 
extractions. 

2.  Entitlement to an initial compensable disability rating 
for sinusitis.

3.  Entitlement to service connection for residuals of a head 
injury, with headaches.

4.  Entitlement to service connection for a personality 
disorder, with memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from May 1975 to May 
1977.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO denied the veteran's claims 
of entitlement to service connection for residuals of a head 
injury and a personality disorder, as well as a higher rating 
for the residuals of a fractured right maxilla with dental 
extractions.  In addition, the RO granted service connection 
for sinusitis and assigned a noncompensable (i.e., 0 percent) 
disability evaluation, effective June 2002.  An October 2002 
RO decision corrected an error in the September 2002 decision 
regarding the applicable rating schedule criteria, but did 
not increase the veteran's disability evaluation.  He since 
has continued to appeal, requesting a higher initial rating 
for his sinusitis.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Unfortunately, further development is needed concerning the 
claim for service connection for residuals of a head injury, 
with headaches, before actually deciding this claim.  So this 
claim is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part concerning this 
claim.






FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran's service-connected dental condition does not 
cause any functional impairment, such as limitation of 
lateral excursion or inter-incisal motion or loss of 
masticatory function.

3.  The veteran's service-connected sinusitis does not cause 
one or two incapacitating episodes per year requiring 
prolonged antibiotic treatment or three to six non-
incapacitating episodes per year. 

4.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a psychiatric disorder, 
including a personality disorder, during or as a result of 
his service in the military.  There also is no persuasive 
medical evidence of a psychosis to a compensable degree 
within one year of his discharge from service; any 
manifestations of a psychosis within one year of service 
ultimately were attributed to other factors - including him 
breaking up with his girlfriend, ingesting street drugs with 
alcohol, and a long-standing history of psychotic reactions 
dating back to his adolescence, so prior to entering the 
military.




CONCLUSIONS OF LAW

1. The criteria are not met for a compensable rating for the 
service-connected residuals of a fracture of the right 
maxilla.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.150, Diagnostic Code 9905 (2004).

2.  The criteria also are not met for an initial compensable 
rating for the sinusitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.97, Diagnostic Code 6512 (2004).

3.  The veteran does not have a psychiatric disorder, 
including a personality disorder with memory loss, which was 
incurred or aggravated during his active military service, 
and a psychosis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).



First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The September 2002 
rating decision appealed, the March and June 2003 
statements of the case (SOCs), and the June 2003 supplemental 
statement of the case (SSOC), as well as June 2002 and 
December 2003 letters to the veteran, notified him of the 
evidence considered and the pertinent laws and regulations.  
The RO also indicated it would review the information of 
record and determine what additional information was needed 
to process his claims.  And the June 2002 and December 2003 
letters, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claims, what he could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records, 
private medical records, and VA medical records have been 
obtained.  In addition, he was provided several VA 
examinations, as well as opportunities to submit additional 
evidence in support of his claims - including following the 
RO's June 2002 and December 2003 VCAA letters.  He also had 
an additional 90 days to identify and/or submit supporting 
evidence after certification of his appeal to the Board, and 
even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, as mentioned, the June 2002 letter that 
initially apprised the veteran of the provisions of the VCAA 
and the evidence necessary to establish his entitlement to 
service connection was sent prior to adjudicating his service 
connection claims in September 2002.  So this complied with 
the mandated sequence of events specified in Pelegrini II.  
Consequently, there is no issue insofar as the timing of this 
VCAA notice.  And the content of it is sufficient for the 
reasons stated above.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

The veteran was not, however, provided the required VCAA 
notice regarding his claims for higher ratings until the 
December 2003 letter, which was sent after the initial 
adjudication of these claims in September 2002, and even 
after the SOC and SSOC were issued.  So compliance with the 
explicit timing requirements of §5103(a) seemingly is 
impossible without the nullification of that initial RO 
decision.  No matter, though.  In Pelegrini II, the Court 
clarified that it was (1) "neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ [agency of 
original jurisdiction] action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122.  The Court further stated that in 
order to comply with the appellant's right to appellate 
review under 38 C.F.R. §7194(a), a remand may require 
readjudication of the claim by the AOJ once complying notice 
is given, unless AOJ adjudication is waived by the claimant.  
Id. at 123-124, citing Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) 
("holding that the Board is not permitted, consistent with 
section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claim to the RO for further development and 
readjudication.  But since, in this particular case, the 
December 2003 VCAA notice was provided before the veteran's 
appeal was certified to the Board for adjudication, he 
already has been fully apprised of this law and given more 
than ample opportunity to identify and/or submit additional 
supporting evidence in response.  Indeed, as already alluded 
to, he even had an additional 90 days once his appeal arrived 
at the Board to identify and/or submit additional supporting 
evidence, and even beyond that with justification for not 
meeting this deadline.  38 C.F.R. § 20.1304 (2004).  
Consequently, satisfactory measures already have been taken 
to overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the June 2002 and December 2003 VCAA 
notice letters that were provided to the veteran do not 
contain the precise language specified by the Pelegrini II 
Court in its description of the "fourth element" of the 
VCAA notification requirement, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claims.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letters of June 2002 and December 
2003, the veteran was requested to respond within 60 days, 
but the letters informed him that he had up to one year to 
submit evidence.  And it has been more than one year since 
both letters.  Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) 
was invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, 
that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to Higher Ratings

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition (his dental 
condition, in particular), his present level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Whereas, in the case of his sinusitis, the appeal 
stems from an award of service connection for this condition 
and the assignment of an initial evaluation that the veteran 
did not agree is appropriate.  So separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (when the veteran 
appeals the initial rating assigned for his disability, just 
after establishing his entitlement to service connection for 
it, VA must consider his claim in this context - which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the pendency of his appeal).



A.	Residuals of a Fracture of the Right Maxilla with Dental 
Extractions

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2003).  See 
also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, service connection was granted for a fracture 
of the right maxilla with dental extractions in a September 
1977 rating decision.  A noncompensable disability evaluation 
was assigned, retroactively effective from May 1977.

The veteran filed his current claim for a higher rating in 
June 2002.

The veteran was afforded a VA examination in connection with 
his current claim in August 2002.  According to the report of 
the evaluation, he related the history of his in-service 
injury to his jaw and the subsequent dental extractions.  He 
denied subjective pain or problems with speech impairment, 
chewing, opening, or functioning as a result of the trauma.  
On objective physical examination, there was no functional 
impairment, loss of motion, or loss of masticatory function.  
Teeth numbers 8, 11, and 22 were missing, but the spaces were 
replaced with bridges or closed due to movement of the teeth.  
There was also no limitation on opening, with normal lateral 
excursions and protrusive movement.  The maximum incisal 
opening was 50 mm, which the examiner characterized as good.  
And the bridges replacing the veteran's teeth were in good 
condition.  The diagnosis was satisfactory replacement of 
teeth numbers 8, 11, and 22.

The RO rated the veteran's dental condition - by analogy, to 
38 C.F.R. § 4.150, Diagnostic Code 9905, for limited motion 
of temporomandibular articulation.  See, too, 38 C.F.R. 
§ 4.20 (2004) (when an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but also 
the anatomical localization and symptomatology are closely 
analogous).  According to Code 9905, the minimum compensable 
10 percent rating requires limitation in the range of lateral 
excursion from 0 to 4 mm, or an inter-incisal range from 31 
to 40 mm.  A 20 percent rating requires limitation of the 
range of inter-incisal motion from 21 to 30 mm.  A note to 
this code section states that ratings for limited inter-
incisal movement shall not be combined with ratings for 
limited lateral excursion.  38 C.F.R. § 4.150, Code 9905.

Applying the criteria set forth above to the facts in this 
case shows the veteran's current noncompensable (i.e., 0-
percent) dental rating is appropriate.  The objective medical 
evidence fails to demonstrate that he has limitation in the 
range of lateral excursion from 0 to 4 mm, or alternatively 
in the range of inter-incisal motion from 31 to 40 mm.  Quite 
the contrary, the dental evaluation for rating purposes found 
he had good range of lateral excursion and inter-incisal 
motion.  Furthermore, there was no evidence of deformity and 
his bridges that replaced his extracted teeth were in good 
condition.  Likewise, there was no impairment or loss of 
masticatory function and protrusive movement was normal.  
Simply stated, there is no objective clinical indication of 
any residual impairment from his dental injury in service.  
And when, as here, the applicable diagnostic code does not 
provide for a 0-percent rating, and the requirements for the 
minimum compensable rating of 10 percent are not met, then a 
0-percent rating still must be assigned.  38 C.F.R. § 4.31.

As for other potentially applicable diagnostic codes, the 
Board notes that there is no medical evidence of nonunion or 
malunion of the mandible.  And, as previously indicated, 
since there is no limitation of motion or loss of masticatory 
function, there is no possibility of receiving a higher 
rating under Codes 9903 and 9904.  Additionally, there is no 
indication of loss of all or part of the ramus or loss of 
substance of the ramus as required for a compensable rating 
under Codes 9906 and 9907.

Moreover, there is no objective clinical confirmation of pain 
(or painful motion) causing functional impairment or 
indications of premature fatigability, weakness, 
or incoordination, etc.  This includes times when the 
veteran's symptoms are most prevalent ("flare-ups" or 
prolonged use).  So he cannot receive a higher rating on this 
basis, either.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); see also 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2004).

The Board has also considered whether the veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  But this case does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, there has been no 
showing by the veteran that his dental condition has caused 
marked interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitated 
frequent periods of hospitalization.  Indeed, there is no 
evidence that he has required any treatment for his dental 
disorder - much less as an inpatient.  So there is no basis 
for referring this case to the Director of VA's Compensation 
and Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher, compensable 
rating for the residuals of a fractured right maxilla, with 
dental extractions, on either a schedular or extra-schedular 
basis, so the benefit-of-the-doubt rule does not apply.  
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



B.	Sinusitis

An August 2002 VA neurological disorders examination report 
indicates the veteran reported a history of recurrent sinus 
infections since 1975 - so dating back to when he was in the 
military.  He also complained of headaches in the frontal and 
vertex area, which he said at times interfered with breathing 
through his nose, and rhinorrhea in the morning.  He denied 
experiencing dyspnea at rest or when exerting himself.  He 
also reported that he had a history of hay fever.  Physical 
examination showed that his septum was midline.  Mucosa was 
without erythema or exudates.  His chest was clear to 
auscultation and percussion and sensory function appeared 
intact.  An x-ray of his sinuses showed minimal chronic left 
maxillary sinusitis.  The impression was history of chronic 
sinusitis.

The veteran submitted private medical records, dated at 
various intervals from July 1986 to June 2002.  These records 
include treatment reports from L. F. Galvao, M.D.  According 
to the various records, the veteran was treated for sinus 
pressure, allergies to dust, watery eyes, and nasal and chest 
congestion.  Upon evaluation, his sputum and his lungs were 
clear, but there was some maxillary tenderness.  
X-rays of his sinuses were normal and he was treated with 
anti-histamines and decongestants.  Diagnoses included upper 
respiratory infections, allergic rhinitis, and sinusitis.

A note from J. E. Endres, M.D., states the veteran was 
treated for sinusitis in July 2002.  At that time, he 
complained of headaches, post-nasal drainage, and congestion.

An August 2002 letter from B. S. O'Rourke, C.R.N.P., at the 
office of Dr. Endres indicates that Ms. O'Rourke and Dr. 
Endres had treated the veteran since November 1999 for 
recurrent sinus infections and upper respiratory symptoms.  
According to Ms. O'Rourke, the veteran complained of being 
"constantly bothered by the annoying symptoms of sinusitis" 
and that he had been treated with a variety of medications, 
with inconsistent relief.  

A November 2002 note from Ms. O'Rourke confirmed the veteran 
was treated for chronic sinusitis.

A December 2002 treatment note from Dr. Endres states the 
veteran complained of head congestion, clear rhinitis, post-
nasal drainage, and a dry cough.  The diagnosis was an upper 
respiratory infection.

A January 2003 letter from Ms. O'Rourke indicates the veteran 
reported chronic, recurrent sinus symptoms for many years.  
Ms. O'Rourke noted that sinusitis was inflammation of the 
paranasal sinuses - which could be chronic, with recurrent 
symptoms triggered by allergies, upper respiratory 
infections, atmospheric changes, or bacterial infections.  
She also noted that treatment varied based on symptomatology. 

A March 2003 VA examination report indicates the veteran said 
he was allergic to pine, certain dusts, and possibly mold, 
but that he had not had skin testing performed.  He denied 
interference with breathing through his nose.  He complained 
of clear fluid drainage or chronic rhinitis of clear fluid on 
a daily basis and a history of post-nasal drainage.  He 
denied dyspnea at rest or on exertion.  He also complained of 
a recurrent headache, at least once per week, and some left 
maxillary tenderness.  He related that some perfumes, weather 
changes, dust, increased humidity, or pine may aggravate his 
nasal discharge and sinus headaches.  He stated that he had 
missed 2 or 3 days of work in January due to a flare-up of 
his symptoms.  In addition, he reported that the dust he was 
exposed to as a welder aggravated his disorder.  Objective 
physical examination showed that his septum was in the 
midline.  There was slight erythema with some nasal 
discharge.  His tongue was normal in color and mobility.  
There was some slight post-nasal drainage and his chest was 
clear to auscultation and percussion.  There was no evidence 
of speech impairment.  The impression was chronic sinusitis, 
associated with headaches once a week.  Sinus x-rays were 
unremarkable.  



March 2003 VA treatment notes indicate the veteran complained 
of sinus pain and pressure, including headaches.  He related 
that he had frontal and maxillary sinus pain and nasal 
congestion, without nasal discharge, post-nasal drip, 
productive cough, and phlegm.  Upon examination, his mouth 
was moist, and his pharynx was erythematous, with tenderness 
over the frontal and maxillary sinus.  The assessment was 
acute allergic rhinosinusitis. 

The veteran presently has a noncompensable (i.e., 0 percent) 
initial rating for his sinusitis under 38 C.F.R. § 4.97, 
Diagnostic Code 6512.  According to this code, a 
noncompensable rating is warranted when the condition is 
detected by X-ray only.  The minimum compensable rating of 10 
percent requires one or two incapacitating episodes per year 
of sinusitis requiring prolonged (four to six weeks) 
antibiotic treatment or three to six non-incapacitating 
episodes per year with headaches, pain, and purulent 
discharge or crusting.  This code defines an incapacitating 
episode as one requiring bed rest and treatment by a 
physician.

Upon reviewing these rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with his 
current noncompensable rating.  So his claim for a higher 
rating must be denied.  The objective clinical evidence of 
record does not show that he experiences at least one 
incapacitating episode of sinusitis per year requiring 
prolonged antibiotic treatment or three or more non-
incapacitating episodes per year.  Indeed, the medical 
evidence of record does not show that any of his episodes of 
sinusitis have required prolonged antibiotic treatment, nor 
is there medical evidence of any incapacitating episodes 
(regardless of the frequency of them) or purulent discharge 
or crusting.  Furthermore, while the Board acknowledges that 
the medical evidence indicates that his sinusitis sometimes 
causes nasal congestion and clear rhinitis, the X-rays showed 
no more than minimal findings.  Likewise, his mucosa was 
without erythema or exudates, and his septum was not 
deviated.  And, more significantly, some of his symptoms were 
associated with disorders - such as his upper respiratory 
infections, which are not service connected (i.e., not 
determined to be related to his service in the military).  
Consequently, any resulting functional impairment cannot be 
attributed to his sinusitis and rated as part and parcel of 
this condition.  See, e.g., Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

The January 2003 letter from Ms. O'Rourke noted that 
sinusitis is inflammation of the paranasal sinuses - which 
in turn can be chronic with recurrent symptoms triggered by 
allergies, upper respiratory infections, atmospheric changes, 
or bacterial infections.  But her use of the equivocal 
language "could be" related to the sinusitis, including in 
terms of the veteran's upper respiratory infections, 
is insufficient to etiologically link these two conditions 
and permit rating them as one collective disability.  Cf. 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 
11 Vet. App. 420, 424 (1998) (A doctor's opinion phrased in 
terms of "may or may not" is an insufficient basis for an 
award of service connection, including as this may relate to 
linking a service-connected condition to one that perhaps may 
be associated with it.).  The same is true of the veteran's 
rhinitis, as this condition also is not service connected - 
including as secondary to his sinusitis.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  But the record does not present such "an 
exceptional and unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the veteran that his sinusitis results in marked 
interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitated 
frequent periods of hospitalization.  Rather, it appears from 
the record that he only missed 2 or 3 days of work in 2003 
due to this condition.  So there is no basis for referring 
this case to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration.  See, e.g., 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, the preponderance of the evidence is against 
the claim, so the benefit-of-the-doubt doctrine does not 
apply, and the claim for a higher initial rating for this 
condition must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519-20.



III.  Entitlement to Service Connection for a Psychiatric 
Disorder, Including a Personality Disorder

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  A psychosis is considered chronic per 
se, and will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's April 1975 Report of Medical History for 
enlistment into the military indicates that he denied 
experiencing any depression, anxiety, difficulty sleeping, 
memory loss, and nervous trouble.  The contemporaneous Report 
of Medical Examination indicates that clinical psychiatric 
and neurological evaluations were normal.

Other service medical records indicate the veteran was 
involved in a motorcycle accident in May 1976, sustaining a 
mild brain concussion, lacerations, a fractured right 
maxilla, and chipped teeth.

A March 1977 Report of Medical History, for separation from 
service, indicates the veteran complained of memory loss.  
But he denied experiencing any difficulty sleeping, 
depression, anxiety, or periods of unconsciousness.  A 
physician noted that the veteran had unconsciousness and 
memory loss secondary to the May 1976 motorcycle accident, 
for which he had received treatment.  He denied a family 
history of psychosis.  The contemporaneous Report of Medical 
Examination indicates that clinical neurological and 
psychiatric examinations were normal.

The veteran's DD Form 214 (Report of Separation from Active 
Duty) states that he was involuntary discharged from service 
due to unsuitability, apathy, defective attitude, and an 
inability to constructively expend effort.

In July 1977, the veteran was admitted to the Colorado State 
Hospital.  According to the relevant records, he was 
voluntarily admitted by the police after extremely 
disoriented behavior.  At that time, he related that his 
girlfriend had left him and he went to live with friends, who 
gave him a capsule, which he took in combination with 
alcohol.  His family related that he had been acting 
differently since his motorcycle accident.  Objective mental 
status examination found that he was calm and oriented, with 
a restricted affect.  He denied suicidal or homicidal 
ideation, as well as auditory hallucinations.  He related a 
history of a visual hallucination about 8 or 9 months 
earlier.  His thought content was confused and he 
demonstrated symptoms of a thought disorder, with loose 
associations, blocking, and tangential thinking.  He did 
serial computations in a bizarre manner, but there was no 
evidence of an organic brain syndrome.  The evaluating 
physician observed the veteran was in the midst of an acute 
psychotic episode, but that it was unclear whether the acute 


process was part of a long-standing schizophrenic process, a 
reaction to current stresses (including discharge from the 
military and loss of a girlfriend), or secondary to his 
ingestion of some sort of street medication.  The provisional 
diagnoses were acute decompensation schizophrenia, rule out 
psychosis associated with organic brain syndrome, and 
psychotic reaction of adolescence.  The final diagnosis was 
psychotic adjustment reaction of adult life.  

An October 1977 Attending Physician's Statement for a Health 
Insurance Claim, Employee-Dependent states that the veteran 
was admitted to the hospital in August 1977 for an emotional 
illness.  An associated record from the National Forge 
Company indicates he was under the care of a physician for a 
mental disorder.

The veteran was first provided a VA mental disorders 
examination in August 2002.  According to the report, he 
denied knowing why he was discharged from the military, 
although he acknowledged multiple disciplinary actions and 
drug and alcohol abuse during his service.  He related a 
history of a motorcycle accident in May 1976, when he 
sustained a mild concussion and some difficulties with his 
memory thereafter.  He also related a history of a July 1977 
hospitalization for psychotic and bizarre behavior.  He 
complained of a personality disorder and memory loss as a 
result of that motorcycle accident.  He also complained of 
problems with social anxiety and panic attacks since service, 
as well as a short-term memory deficit.  

Objective mental status examination disclosed the veteran was 
alert and oriented, without any signs or symptoms of 
psychosis.  He was not delusional and there was no evidence 
of hallucinations.  His conversation was relevant, coherent, 
organized, and goal-directed.  His speech was normal.  He did 
not appear depressed, but did indicate episodic anxiety and 
short-term memory loss.  His mood was euthymic and his affect 
was responsive and well modulated.  There was no evidence of 
memory or intellectual impairments.  The VA examiner noted 
that a review of the veteran's VA medical records indicated 
that he was seen for medication management and diagnosed with 
a panic disorder without agoraphobia and organic brain 
disorder.  


The VA examiner opined that there was no basis for a 
diagnosis of organic brain disorder, but that the diagnosis 
of panic disorder was accurate.  The diagnoses were chronic, 
mild generalized anxiety disorder and mild to occasionally 
moderate panic disorder, with agoraphobia, as well as 
chronic, severe polysubstance dependence, in remission.  The 
VA examiner opined that the veteran's anxiety and panic 
disorders were not due to his service.  The VA examiner 
further opined that there was no logical connection between 
the veteran's complaints of a progressive 
short-term memory deficit and his head injury in service, nor 
was there a connection between his ongoing psychiatric 
problems and his 1977 acute psychotic episode.  The VA 
examiner also noted that it was unlikely that the veteran's 
July 1977 treatment was due to an organic psychosis, as he 
had no psychotic problems between his head injury in May 1976 
and his hospitalization in July 1977, over 14 months later.

The above records show the preponderance of the evidence is 
against the veteran's claim for service connection for an 
acquired psychiatric disorder - including a generalized 
anxiety disorder, panic disorder, and psychosis (such as 
schizophrenia).  His service medical records are entirely 
unremarkable for any complaints (symptoms, etc.), a 
diagnosis, or treatment of a psychiatric disorder.  And while 
the Board acknowledges that he was discharged from the 
military due to unsuitability, apathy, and defective 
attitude, there is no competent medical evidence of record 
otherwise linking these problems to a psychiatric disorder 
related to his military service.  In fact, his service 
medical records and his service physical examination reports 
consistently showed normal psychiatric examinations.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Additionally, while records show the veteran first received 
treatment for his psychiatric symptoms in July 1977, so 
within one year of his discharge from the military, there is 
no evidence that this treatment was in any way related to his 
service, including his May 1976 motorcycle accident.  The 
August 2002 VA examiner discounted any possibility of a 
relationship between the motorcycle accident in service and 
the treatment for an acute psychotic episode shortly 
after service in July 1977.  And this VA medical opinion is 
unrefuted.  
So even acknowledging that a psychosis was manifested within 
the one-year presumptive period following service, there is 
probative medical evidence of record indicating the 
manifestation (even if to a compensable degree, as required) 
was not the result of any incident that had occurred in 
service.  The fact that a psychosis is a presumptive 
condition does not, in and of itself, mean that service 
connection must be granted even if it is manifested within 
the requisite one year after service because, as alluded to 
earlier, this presumption is rebuttable by probative evidence 
to the contrary.  38 C.F.R. § 3.303(b).  And the August 2002 
VA examiner's opinion, which was based on a review of the 
relevant evidence in this case, is sufficient to rebut this 
presumption - especially since, as mentioned, there is no 
medical evidence suggesting otherwise.

There also is no objective medical evidence of continuity of 
symptomatology during the years following the veteran's 
discharge from service - that is, after his initial 
treatment for a psychosis in July 1977.  See 38 C.F.R. 
§ 3.303(b) (isolated findings are insufficient to establish 
chronicity).  In fact, the August 2002 VA examiner explicitly 
found that there was no relationship between the veteran's 
complaints of short-term memory loss and his head injury in 
service, nor, as already alluded to, was there a relationship 
between his current psychiatric problems and his 1977 acute 
psychotic episode.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  Likewise, as also 
mentioned, the VA examiner also found that the July 1977 
hospitalization was not related to the veteran's head injury, 
as there was no evidence of psychotic symptomatology during 
the intervening 14-month period.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).



Moreover, even assuming the veteran has a personality 
disorder currently (or even had one in service), this would 
not entitle him to service connection because, as a 
developmental condition, it is not service connectable as a 
matter of law in the absence of medical evidence of 
superimposed disease or injury causing aggravation of this 
pre-existing condition.  38 C.F.R. §§  3.303(c), 4.9.  See, 
too Sabonis v. Brown, 6 Vet. App. 426 (1994).  And there is 
no such evidence in this particular instance.  See Monroe v. 
Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).

Bare in mind that merely showing the presence of a 
psychiatric disorder (or possibility thereof) while in the 
military, within one year of service, and even currently, is 
insufficient, alone, to establish entitlement to service 
connection.  See, e.g., Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").

So, in short, the only evidence indicating the veteran's 
personality disorder with memory loss is in any way related 
to his service in the military comes from him personally.  
And as a layman, he simply does not have the necessary 
medical training and/or expertise to make this dispositive 
determination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  

Accordingly, absent any persuasive competent medical evidence 
of a causal link between the veteran's military service and 
his psychiatric disorders, however diagnosed (whether a 
psychosis, neurosis or personality disorder), his claim of 
entitlement to service connection must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The claim for a compensable disability rating for residuals 
of a fracture of the right maxilla, with dental extractions, 
is denied.

The claim for an initial compensable rating for sinusitis is 
denied.

Service connection for an acquired psychiatric disorder - 
including a personality disorder with memory loss, is denied.


REMAND

Records show the veteran was afforded a VA neurological 
examination in August 2002 in connection with his claim for 
service connection for residuals of a head injury with 
headaches.  And the report of that evaluation is on file.  
However, there is no indication the VA examiner determined 
whether the veteran had any current residuals of his May 1976 
head injury (in the motorcycle accident), and the VA examiner 
also failed to provide an opinion as to whether the veteran's 
current headaches are causally or etiologically related to 
his military service, including his May 1976 motorcycle 
accident.  So a medical opinion is still needed concerning 
this.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



Bare in mind the veteran sustained a mild brain concussion in 
the 1976 accident, and he was subsequently diagnosed with 
possible migraine headaches.  But records also show that he 
has complained of headaches associated with his service-
connected sinusitis.  So the etiology of his headaches 
remains undetermined.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for another VA 
examination to determine exactly what 
neurological disorders he currently has 
and whether any, if diagnosed 
(including headaches), are at least as 
likely as not related to his service in 
the military - but in particular, to his 
May 1976 motorcycle accident or, in the 
alternative, to his already service-
connected sinusitis.  Review all relevant 
evidence in the claims file to assist in 
making this determination, including a 
complete copy of this remand.  Conduct 
all diagnostic testing and evaluation 
needed to make this determination.  
The examiner should discuss the rationale 
of the opinion.  If an opinion cannot be 
provided without resorting to pure 
speculation, please indicate this in 
the report.

2.  Ensure the report of the VA 
examination responds to the questions 
posed.  If not, take corrective action.  
38 C.F.R. § 4.2; Stegall v. West, 11 
Vet. App. 268 (1998).



3.  Then readjudicate the claim for 
service connection for residuals 
(including headaches) of a head injury 
in light of any additional evidence 
obtained.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his claim.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of him until he 
is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


